DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.
Response to Arguments
Regarding claims 19 and 20, Applicant's arguments filed 6/27/22 regarding interpretation under 35 U.S.C. 112(f) have been fully considered but they are not persuasive.  First, the following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for."Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998).  Applicant’s claim recites “an interface component configured to…”  Applicant’s terms, “a 3D modelling application” “a physics engine” and “an interface component”, have no standard meaning within the field of software art that would reasonably apprise one of ordinary skill as to the structure intended by limitations.  The terms are similar to stating “software configured to.”  "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111; see also Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996).  The terms recited by the claim are merely generic placeholders for performing the claimed function. Moreover, each term is modified by functional language including reciting what each element is configured to perform.  Finally, there is no sufficient structure, material, or acts recited for performing the claimed function for each term, other than generic black box terms that do not indicate anything structural to one of ordinary skill.  Merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.  Accordingly, claims 19 and 20 invoke interpretation under 35 U.S.C. 112(f).  
Applicant’s remaining arguments, see applicant’s correspondence, filed 6/27/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 in view of Bond and West alone have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bowling.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-–9 and 11–18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. law of nature, natural phenomenon, or abstract idea) without significantly more.  
Regarding claim 1, the claim reproduced below with bracketed paragraph designators added for clarity and emphasis added to the claim language that recite an abstract idea:
1.	A method for three-dimensional (3D) modeling, comprising:
[(A)] receiving manipulation input indicating an end state indicated by the manipulation input; 
[(B)] identifying a target rigid transform of an object in the scene, wherein the target rigid transform represents a change from an initial state of the scene to the end state indicated by the manipulation input; 
[(C)] computing one or more initial simulation parameters based on the target rigid transform, wherein the one or more initial simulation parameters include a force parameter based on the target rigid transform; 
[(D)] performing a physical simulation based on the one or more initial simulation parameters including the force parameter to obtain an updated rigid transform of the object that is different from the target rigid transform, wherein the physics simulation comprises a plurality of simulation steps performed based on a set of motion constraints corresponding to the scene in the static 3D modeling application, and wherein the updated rigid transform is based on a final step of the plurality of simulation steps; and
[(E)] applying the updated rigid transform to the object to cause a change from the initial state of the scene to an updated end state of the scene different from the indicated end state, 
[(F)] wherein the updated rigid transform is applied in the static 3D modeling application

In determining whether a claim falls within an excluded category, the Office is guided by the Court’s two-step framework, described in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66 (2012), and Alice, 573 U.S. at 217–18 (citing Mayo, 566 U.S. at 75–77).  In accordance with that framework, the Office first determines what concept the claim is “directed to.”  See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”). 
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219–20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594–95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 67 (1972)).  Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” (Diamond v. Diehr, 450 U.S. 175, 191 (1981)); “tanning, dyeing, making water-proof cloth, vulcanizing India rubber, smelting ores” (id. at 182 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267–68 (1854))); and manufacturing flour (Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).

Step 1:  Regarding claim 1, the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. § 101:  process, machine, manufacture, or composition of matter.  Accordingly, the claim is analyzed under step 2A of the 2019 Guidance.

Step 2A, Prong 1:  Under step 2A, prong 1, of the 2019 Guidance, the claim is analyzed to determine whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).  MPEP § 2106.04(a).  
Limitation (B) recites, “identifying a target rigid transform of an object in the scene, wherein the target rigid transform represents a change from an initial state of the scene to the end state indicated by the manipulation input.”  The limitation relates to identifying a geometric or mathematical value related to an object, such as a matrix representing a value change to a physical property.  The “identifying” step is a mental process, such as a concept performed in the human mind, including observation, evaluation, judgement or opinion.  In other words, the step is generically recited as a mere identification of some value, without anything more.  Examiner notes that even if identifying were interpreted as some calculation, the limitation would be at the very most a mathematical operation, such in a mathematical model of the laws of physics.  
Limitation (C) is directed to computing one or more initial simulation parameters based on the target rigid transform, wherein the one or more initial simulation parameters include a force parameter based on the target rigid transform.  The limitation is merely obtaining a set of numerical values based on a computation of mathematical data representing geometric shapes in 3D space (or numerical values used in calculation of physical properties, such as numerical values of forces and matrices representing 3D spatial data, see e.g. Applicant’s Specification ¶ [0063] discussing number system applied to mechanics in 3D space.)  Accordingly, the limitation is directed to a mathematical concept.  
Limitation (D) is directed to “performing a physical simulation” based on initial based on the one or more initial simulation parameters including the force parameter to obtain an updated rigid transform of the object that is different from the target rigid transform.  The “physics simulation” is directed to mathematical calculations, involving the mathematical computation of different values being applied to a numerical representation of 3D spatial data.  For example, a matrix representing a force such as translation or rotation is used to multiply or interpolate against a numerical representation of an object’s geometry to update the numerical representation of geometry.  This, in other words, is at most a series of mathematical operations for obtaining different geometric numerical values that represent physical objects based on calculated forces or numerical constraints.  This includes the plurality of simulation steps performed based on a set of motion constraints corresponding to the scene in the static 3D modeling application, which is merely just an iteration of mathematical operations.  Accordingly, the limitation is directed to a mathematical concept.  
Limitation (E) is directed to applying the updated rigid transform to the object to cause a change from the initial state of the scene to an updated end state of the scene different from the indicated end state.  This is again, merely a mathematical operation, such as multiplying a matrix against another matrix, or other numerical value to change a value of the numerical representation of an object (e.g. ¶¶ [0063]–[0064] of Applicant’s Specification).  A state is nothing more than a particular numerical representation of a geometric object, such as a matrix numerical representation of a physical object calculated based on various mathematical equations and parameters related to the laws of physics.  Accordingly, the limitation is directed to a mathematical concept.  
For these reasons, each of limitations (C) through (E) recites a judicial exception to patent-eligible subject matter under step 2A, prong 1, of the 2019 Guidance.  See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea . . . to another abstract idea . . . does not render the claim non-abstract.”).

Step 2A, Prong 2:  Under step 2A, prong 2, of the 2019 Guidance, claim 1 is next analyzed whether it recites additional elements that individually or in combination integrate the judicial exception into a practical application.  2019 Guidance, 84 Fed. Reg. at 53–55.  The 2019 Guidance identifies considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an improvement in the functioning of a computer or an improvement to other technology or technical field.  Id. at 55; MPEP § 2106.05(a).
	Limitation (A) is directed to merely gathering data, in the form of receiving steps by a processor.   Limitation (A) recites, “receiving manipulation input indicating an end state indicated by the manipulation input.”  The limitation merely gathers data as a state.  There is nothing in the claims or specification that would otherwise indicate that the receiving steps are anything more than conventional data-gathering processes.  
Even if not a mental process, Limitation (B) recites, “identifying a target rigid transform of an object in the scene, wherein the target rigid transform represents a change from an initial state of the scene to the end state indicated by the manipulation input” which at the very most is merely data gathering. There is nothing in the claims or specification that would otherwise indicate that the identifying step are anything more than conventional data-gathering processes.     
Therefore, the limitations merely recite pre-solution activity:
An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent.
MPEP § 2106.05(g).
Limitation (F) recites “the updated rigid transform is applied in the static 3D modeling application.”  The claim limitation merely recites performing the otherwise mathematical operations and pre-solution activity generically performed within a “3D modeling application.” The claim limitation is at most a generic recitation of performing the otherwise abstract idea on generic computer components (also see e.g. Applicant’s Specification ¶¶ [0034]–[0036] disclosing any number of computer generic computer components for carrying out the claimed invention.)    A broad recitation of “computing” only entails a description of a generic computer component that amounts to mere instructions to implement the abstract idea on a computer, and therefore is not sufficient to make the claim patent eligible.  See Alice, 573 U.S. at 226 (determining that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer); October 2019 Guidance Update at 11–12 (recitation of generic computer limitations for implementing the abstract idea “would not be sufficient to demonstrate integration of a judicial exception into a practical application”).  Applicant’s claimed invention does not provide any detailed improvement or advancement of technology other than simply performing the otherwise abstract idea on a generic computer.  This is dissimilar to cases found to contain eligible subject matter, such as McRo v. Bandai, where the claimed invention overcame deficiencies of the prior art and integrated the method in the particular technology of animation products (“applying said final stream of output morph weight sets to a sequence of animated characters to produce lip synchronization and facial expression control of said animated characters.”)  In this case, the mathematical operations are at most merely attempts to claim known physics based calculations for providing numeric modeling of objects using the laws of physics and known mathematical principles of geometry.  
For these reasons, claim 1 is not directed to an improvement in the function of a computer or to any other technology or technical field.  MPEP § 2106.05(a).  Nor is claim 1 directed to a particular machine or transformation.  MPEP §§ 2106.05(b), (c).  Nor does claim 1 add any other meaningful limitations for the purposes of the analysis under Section 101.  MPEP §§ 2106.05(e).  Accordingly, claim 1 does not integrate the recited abstract ideas into a practical application within the meaning of the 2019 Guidance.  See 2019 Guidance, 84 Fed. Reg. at 52–55.  


Step 2B: 	Under step 2B of the 2019 Guidance, we next analyze whether claim 1 adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  2019 Guidance, 84 Fed. Reg. at 56; MPEP § 2106.05(d).  Claim 1 at most merely recites automating the otherwise generic steps on a generic computer, without more.  Merely implementing the steps on a computer, as recited in the amended claims, does not provide any particular technological advance to the operation of the computer or to a particular field of technology, other than the recited abstract ideas themselves.  As such, claim 1 does not recite additional elements that, either individually or as an ordered combination, amount to significantly more than the judicial exception within the meaning of the 2019 Guidance.  2019 Guidance, 84 Fed. Reg. at 52–55; MPEP § 2106.05(d).  	

Regarding claim 2, the claim merely recites an additional identifying of a numeric value and iterating the mathematical operations based on a threshold number.  The claim does not provide any meaningful limitation that would otherwise tie the abstract idea to improving a particular field or to a practical application.  Accordingly, the additional claim limitation of claim 2 fails to make the claim as a whole patent eligible under 35 U.S.C. 101, and the claim is rejected based on the same reasons as set forth above for claim 1. 
Regarding claim 3, the claim merely recites an additional identifying step, which at most is an additional step of mental process, such as a concept performed in the human mind, including observation, evaluation, judgement or opinion.  At most, the step is an additional mathematical calculation for obtaining an additional numeric representation of data, without more.  Accordingly, the additional claim limitation of claim 3 fails to make the claim as a whole patent eligible under 35 U.S.C. 101, and the claim is rejected based on the same reasons as set forth above for claim 1. 
Regarding claim 4, the claim merely recites data type, such as data values for the physics calculations performed by claim 1, without significantly more  The additional claim limitation of claim 4 fails to make the claim as a whole patent eligible under 35 U.S.C. 101, and the claim is rejected based on the same reasons as set forth above for claim 1. 
Regarding claim 5, the claim merely recites additional identifying and determining steps, which relate to identifying a geometric or mathematical values related to an object, such as a matrix representing a value change to a physical property.  The “identifying” and “determining” steps are mental processes, such as a concept performed in the human mind, including observation, evaluation, judgement or opinion.  The claim further merely iterates upon the mathematical calculations of data, which is at most merely additional iterations of abstract mathematical calculations.  The additional claim limitation of claim 5 fails to make the claim as a whole patent eligible under 35 U.S.C. 101, and the claim is rejected based on the same reasons as set forth above for claim 1.
Regarding claim 6, the claim merely recites an additional mathematical computation of data, by performing a “constrain minimization” and setting a condition for the determination.  These steps are nothing more than additional recitations of a mathematical operation abstract idea.  The additional claim limitation of claim 6 fails to make the claim as a whole patent eligible under 35 U.S.C. 101, and the claim is rejected based on the same reasons as set forth above for claim 1. 
Regarding claim 7, the claim merely recites additional identifying and determining steps, which relate to identifying a geometric or mathematical values related to an object, such as a matrix representing a value change to a physical property.  The “identifying” and “determining” steps are mental processes, such as a concept performed in the human mind, including observation, evaluation, judgement or opinion.  The claim further merely iterates upon the mathematical calculations of data, which is at most merely additional iterations of abstract mathematical calculations, and “refining” or merely some simplification of a mathematical values.  The additional claim limitation of claim 7 fails to make the claim as a whole patent eligible under 35 U.S.C. 101, and the claim is rejected based on the same reasons as set forth above for claim 1.
Regarding claim 8, the claim merely recites an additional mathematical computation of data, by performing a “constrain minimization” and setting a condition for the determination.  These steps are nothing more than additional recitations of a mathematical operation abstract idea.  The additional claim limitation of claim 8 fails to make the claim as a whole patent eligible under 35 U.S.C. 101, and the claim is rejected based on the same reasons as set forth above for claim 1. 
Regarding claim 9, the claim merely recites “generating a still image of the scene based on the change caused by the applied updated rigid transform.”  At this high level of generality, the claim does not even require any display of information, but merely data generated from data.  Furthermore, the limitation is at most is a step of displaying the gathered image data, directed to "collecting information, analyzing it, and displaying certain results of the collection and analysis," recited at a high level of generality.  A broad recitation of “computing” only entails a description of a generic computer component that amounts to mere instructions to implement the abstract idea on a computer, and therefore is not sufficient to make the claim patent eligible.  See Alice, 573 U.S. at 226 (determining that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer); October 2019 Guidance Update at 11–12 (recitation of generic computer limitations for implementing the abstract idea “would not be sufficient to demonstrate integration of a judicial exception into a practical application”).  Accordingly, the additional claim limitation of claim 9 fails to make the claim as a whole patent eligible under 35 U.S.C. 101, and the claim is rejected based on the same reasons as set forth above for claim 1. 
Regarding claim 11, the claim merely recites performing the mathematical operations on a plurality of objects, which at most is merely an additional recitation of mathematical operations as recited in claim 1, without significantly more.  As such, the additional claim limitation of claim 11 fails to make the claim as a whole patent eligible under 35 U.S.C. 101, and the claim is rejected based on the same reasons as set forth above for claim 1.
Regarding claim 12, the claim merely recites an input for some type of command for the modeling application, “that is independent of the physics simulation.”  In other words, the claim merely recites some sort of input command that is not even tied to the simulation steps, but instead recited at an extremely high level of generality and without any kind of specificity of operation.  This is just tacking on a generic computer input without significantly more.  Merely implementing the steps on a generic computer, as recited in the amended claims, does not provide any particular technological advance to the operation of the computer or to a particular field of technology, other than the recited abstract ideas themselves.  As such, claim 12 does not recite additional elements that, either individually or as an ordered combination, amount to significantly more than the judicial exception within the meaning of the 2019 Guidance.  2019 Guidance, 84 Fed. Reg. at 52–55; MPEP § 2106.05(d).  	
Regarding claim 13, the claim merely recites capturing inputs which include one or more motion inputs.  This is merely a recitation of pre-solution activity, and not significantly more than the abstract idea itself.  There is nothing in the claims or specification that would otherwise indicate that the identifying step are anything more than conventional data-gathering processes.     
Therefore, the limitations merely recite pre-solution activity:
An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent.
MPEP § 2106.05(g).  
As such, claim 13 does not recite additional elements that, either individually or as an ordered combination, amount to significantly more than the judicial exception within the meaning of the 2019 Guidance.  2019 Guidance, 84 Fed. Reg. at 52–55; MPEP § 2106.05(d).  	

Regarding claim 14, the claim reproduced below with bracketed paragraph designators added for clarity and emphasis added to the claim language that recite an abstract idea:
14.	A method for three-dimensional (3D) modeling, comprising:
[(A)] receiving manipulation input indicating an end state indicated by the manipulation input; 
[(B)] identifying a target rigid transform of an object in the scene, wherein the target rigid transform represents a change from an initial state of the scene to the end state indicated by the manipulation input; 
[(C)] computing one or more initial simulation parameters based on the target rigid transform, wherein the one or more initial simulation parameters include a force parameter based on the target rigid transform; 
[(D)] identifying a set of motion constraints
[(E)] performing a plurality of simulation steps based on the initial simulation parameters including the force parameter to obtain an updated rigid transform of the object that is different form the target rigid transform and the motion constraints corresponding to the scene, wherein each of the plurality of simulation steps is performed based on different set of simulation parameters, and wherein the updated rigid transform is based on a final step of the plurality of simulation steps; and
[(E)] applying the updated rigid transform to the objects to cause a change from the initial state of the scene to an updated end state of the scene different from the indicated end state, 
[(F)] wherein the updated rigid transform is applied in the static 3D modeling application based on a result of the plurality of simulation steps.

In determining whether a claim falls within an excluded category, the Office is guided by the Court’s two-step framework, described in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66 (2012), and Alice, 573 U.S. at 217–18 (citing Mayo, 566 U.S. at 75–77).  In accordance with that framework, the Office first determines what concept the claim is “directed to.”  See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”). 
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219–20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594–95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 67 (1972)).  Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” (Diamond v. Diehr, 450 U.S. 175, 191 (1981)); “tanning, dyeing, making water-proof cloth, vulcanizing India rubber, smelting ores” (id. at 182 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267–68 (1854))); and manufacturing flour (Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).

Step 1:  Regarding claim 14, the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. § 101:  process, machine, manufacture, or composition of matter.  Accordingly, the claim is analyzed under step 2A of the 2019 Guidance.

Step 2A, Prong 1:  Under step 2A, prong 1, of the 2019 Guidance, the claim is analyzed to determine whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).  MPEP § 2106.04(a).  
Limitation (B) recites, “identifying a target rigid transform of an object in the scene, wherein the target rigid transform represents a change from an initial state of the scene to the end state indicated by the manipulation input.”  At most, the limitation relates to identifying a geometric or mathematical value related to an object, such as a matrix representing a value change to a physical property.  The “identifying” step is a mental process, such as a concept performed in the human mind, including observation, evaluation, judgement or opinion.  In other words, the step is generically recited as a mere identification of some value, without anything more.  Examiner notes that even if identifying were interpreted as some calculation, the limitation would be at the very most a mathematical operation, such in a mathematical model of the laws of physics.  
Limitation (C) is directed to computing one or more initial simulation parameters based on the target rigid transform, wherein the one or more initial simulation parameters include a force parameter based on the target rigid transform.  The limitation is merely obtaining a set of numerical values based on a computation of mathematical data representing geometric shapes in 3D space (or numerical values used in calculation of physical properties, such as numerical values of forces and matrices representing 3D spatial data, see e.g. Applicant’s Specification ¶ [0063] discussing number system applied to mechanics in 3D space.)  Accordingly, the limitation is directed to a mathematical concept.  
Limitation (D) recites “identifying a set of motion constraints.”  The limitation relates to identifying a geometric or mathematical value related to an object, such as a matrix representing a value change to a physical property.  The “identifying” step is either a mental process, such as a concept performed in the human mind, including observation, evaluation, judgement or opinion, or merely directed to data gathering.  In other words, the step is generically recited as a mere identification of some value, without anything more.  Examiner notes that even if identifying were interpreted as some calculation, the limitation would be at the very most a mathematical operation, such in a mathematical model of the laws of physics.  
Limitation (E) is directed to performing a simulation based on initial based on the one or more initial simulation parameters including the force parameter to obtain an updated rigid transform of the object that is different from the target rigid transform.  The simulation is directed to mathematical calculations, involving the mathematical computation of different values being applied to a numerical representation of 3D spatial data.  For example, a matrix representing a force such as translation or rotation is used to multiply or interpolate against a numerical representation of an object’s geometry to update the numerical representation of geometry.  This, in other words, is at most a series of mathematical operations for obtaining different geometric numerical values that represent physical objects based on calculated forces or numerical constraints.  This includes the plurality of simulation steps performed based on a set of motion constraints corresponding to the scene in the static 3D modeling application, which is merely just an iteration of mathematical operations.  Accordingly, the limitation is directed to a mathematical concept.  
Limitation (F) is directed to applying the updated rigid transform to the object to cause a change from the initial state of the scene to an updated end state of the scene different from the indicated end state.  This is again, merely a mathematical operation, such as multiplying a matrix against another matrix, or other numerical value to change a value of the numerical representation of an object (e.g. ¶¶ [0063]–[0064] of Applicant’s Specification).  A state is nothing more than a particular numerical representation of a geometric object, such as a matrix numerical representation of a physical object calculated based on various mathematical equations and parameters related to the laws of physics.  Accordingly, the limitation is directed to a mathematical concept.  
For these reasons, each of limitations (C) through (F) recites a judicial exception to patent-eligible subject matter under step 2A, prong 1, of the 2019 Guidance.  See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea . . . to another abstract idea . . . does not render the claim non-abstract.”).

Step 2A, Prong 2:  Under step 2A, prong 2, of the 2019 Guidance, claim 1 is next analyzed whether it recites additional elements that individually or in combination integrate the judicial exception into a practical application.  2019 Guidance, 84 Fed. Reg. at 53–55.  The 2019 Guidance identifies considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an improvement in the functioning of a computer or an improvement to other technology or technical field.  Id. at 55; MPEP § 2106.05(a).
	Limitation (A) is directed to merely gathering data, in the form of receiving steps by a processor.   Limitation (A) recites, “receiving manipulation input indicating an end state indicated by the manipulation input.”  The limitation merely gathers data as a state.  There is nothing in the claims or specification that would otherwise indicate that the receiving steps are anything more than conventional data-gathering processes.  
Even if not a mental process, Limitation (B) recites, “identifying a target rigid transform of an object in the scene, wherein the target rigid transform represents a change from an initial state of the scene to the end state indicated by the manipulation input” which at the very most is merely data gathering. There is nothing in the claims or specification that would otherwise indicate that the identifying step are anything more than conventional data-gathering processes.     
Even if not a mental process, Limitation (E) recites, “identifying a set of motion constraints” which at the very most is merely data gathering. There is nothing in the claims or specification that would otherwise indicate that the identifying step are anything more than conventional data-gathering processes.     
Therefore, the limitations merely recite pre-solution activity:
An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent.
MPEP § 2106.05(g).
Limitation (F) recites “the updated rigid transform is applied in the static 3D modeling application.”  The claim limitation merely recites performing the otherwise mathematical operations and pre-solution activity generically performed within a “3D modeling application.” The claim limitation is at most a generic recitation of performing the otherwise abstract idea on generic computer components (also see e.g. Applicant’s Specification ¶¶ [0034]–[0036] disclosing any number of computer generic computer components for carrying out the claimed invention.)    A broad recitation of “computing” only entails a description of a generic computer component that amounts to mere instructions to implement the abstract idea on a computer, and therefore is not sufficient to make the claim patent eligible.  See Alice, 573 U.S. at 226 (determining that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer); October 2019 Guidance Update at 11–12 (recitation of generic computer limitations for implementing the abstract idea “would not be sufficient to demonstrate integration of a judicial exception into a practical application”).  Applicant’s claimed invention does not provide any detailed improvement or advancement of technology other than simply performing the otherwise abstract idea on a generic computer.  This is dissimilar to cases found to contain eligible subject matter, such as McRo v. Bandai, where the claimed invention overcame deficiencies of the prior art and integrated the method in the particular technology of animation products (“applying said final stream of output morph weight sets to a sequence of animated characters to produce lip synchronization and facial expression control of said animated characters.”)  In this case, the mathematical operations are at most merely attempts to claim known physics based calculations for providing numeric modeling of objects using the laws of physics and known mathematical principles of geometry.  
For these reasons, claim 14 is not directed to an improvement in the function of a computer or to any other technology or technical field.  MPEP § 2106.05(a).  Nor is claim 14 directed to a particular machine or transformation.  MPEP §§ 2106.05(b), (c).  Nor does claim 14 add any other meaningful limitations for the purposes of the analysis under Section 101.  MPEP §§ 2106.05(e).  Accordingly, claim 14 does not integrate the recited abstract ideas into a practical application within the meaning of the 2019 Guidance.  See 2019 Guidance, 84 Fed. Reg. at 52–55.  

Step 2B: 	Under step 2B of the 2019 Guidance, we next analyze whether claim 14 adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  2019 Guidance, 84 Fed. Reg. at 56; MPEP § 2106.05(d).  Claim 14 at most merely recites automating the otherwise generic steps on a generic computer, without more.  Merely implementing the steps on a computer, as recited in the amended claims, does not provide any particular technological advance to the operation of the computer or to a particular field of technology, other than the recited abstract ideas themselves.  As such, claim 14 does not recite additional elements that, either individually or as an ordered combination, amount to significantly more than the judicial exception within the meaning of the 2019 Guidance.  2019 Guidance, 84 Fed. Reg. at 52–55; MPEP § 2106.05(d).  

Regarding claim 15, the claim merely recites an additional step of receiving input of constraint values for use in the mathematical operations for the recited simulation.  In other words, the claim is directed to merely an additional step of gathering data, in the form of receiving steps by a processor.   There is nothing in the claims or specification that would otherwise indicate that the receiving steps are anything more than conventional data-gathering processes.  As such, the additional claim limitation of claim 15 fails to make the claim as a whole patent eligible under 35 U.S.C. 101, and the claim is rejected based on the same reasons as set forth above for claim 14.
Regarding claim 16, the claim merely recites an additional mathematical computation of data, by setting geometric value constraints.  These steps are nothing more than additional recitations of a mathematical operation abstract idea.  The additional claim limitation of claim 16 fails to make the claim as a whole patent eligible under 35 U.S.C. 101, and the claim is rejected based on the same reasons as set forth above for claim 14. 
Regarding claim 17, the claim merely recites an additional mathematical computation of data, by setting geometric value constraints.  These steps are nothing more than additional recitations of a mathematical operation abstract idea.  The additional claim limitation of claim 17 fails to make the claim as a whole patent eligible under 35 U.S.C. 101, and the claim is rejected based on the same reasons as set forth above for claim 14. 
Regarding claim 18, the claim merely recites an additional mathematical computation of data, by setting geometric value constraints.  These steps are nothing more than additional recitations of a mathematical operation abstract idea.  The additional claim limitation of claim 18 fails to make the claim as a whole patent eligible under 35 U.S.C. 101, and the claim is rejected based on the same reasons as set forth above for claim 14. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a 3D modelling application” “a physics engine” and “an interface component” in claim 19, and dependent claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14–18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the target transform" in lines 8–9.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 15–18 depend from claim 14 and therefore incorporate the same indefinite language as recited in claim 14.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 3, 5, 9, 11, 14-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond et al. (US 2006/0149516 A1) in view of West (US 2017/0091977 A1) and in further view of Bowling et al. (US 2022/0233251 A1). 
Regarding claim 1, Bond discloses: 
A method for three-dimensional (3D) modeling (Abstract of Bond: method and apparatus for complex physical interactions and collisions; Par. 59: designers can create virtual 3D physical world and examine results of simulation), comprising:
	Receiving manipulation input indicating an (Par. 8 of Bond: forces occur as a result of input from user; Par. 59: designers can create virtual 3D physical world and examine results of simulation; Par. 85: physics engine processes rigid bodies about to fall onto a static landscape; Par. 94: user constraints include user defined system constraints such as ragdoll joints and hinges; Par. 147 also discusses static world elements using triangular mesh);
	Identifying a target rigid transform of an object in the scene,(Par. 10 of Bond: a continuous physics approach offers a high-quality rigid body simulation, achieved by considering those events that may occur between two time steps; Paras. 62-63: simulation involves two rigid bodies, where solver utilizes constraints to restrict freedom of movement of objects; Fig. 2 and Paras. 78-79: simulation islands containing a plurality of objects, used as stages of collision detection; Also Fig. 3C and Par. 111: rigid body at time t=1)
Computing one or more initial simulation parameters (Par. 57 of Bond: variables include forces; Par. 62: during simulation, solver processes constraints and generates contact points to resolve collision;  Par. 62: objects are rigid bodies; Par. 64: constraints and physical properties obtained for simulating friction and velocities of objects;  Par. 65: solver processes forces and constraints applied to relevant objects just prior to constraint solving – i.e. the processed forces as applied to the objects are “initial simulation parameters”)
	Performing a physical simulation based on the one or more initial simulation parameters including the force parameter to obtain an updated rigid transform of the object that is different from the target rigid transform (Par. 8 of Bond: forces occur as a result of input from user, and once some or all of the forces are determined, the simulation can be advanced by a time step of a predetermined size and the new state of the objects (position, orientation, velocity, acceleration etc.) calculated for this time in the future, used to update the display of the corresponding representations of the objects; Paras. 62-63: simulation involves two rigid bodies, where solver utilizes constraints to restrict freedom of movement of objects; Par. 65: constraint solving take user forces properly into account;  Par. 95: a solver is used to process all constraints Step 1c, and as a result, as shown in FIG. 1B any changes in velocity due to object interactions or other forces are determined), wherein the physics simulation comprises a plurality of simulation steps performed based on a set of motion constraints corresponding to the scene in the static 3D modeling application,  and; (Par. 57 of Bond: physics engine responds to user input using engine constraints; Par. 61: physics engine used for multiple steps; Paras. 62-64: constraints including contact and collisions, including restricting movement of a plurality of bodies based on connection or contact between bodies; Par. 65 further discusses scene;  Par. 67: calculate new motion state, e.g. position, orientation, velocity and acceleration, for each object in simulate at end of time step; Par. 71: two related steps occurring in parallel in process of collision detection)
Applying the updated rigid transform to the object to cause a change from the initial state of the scene to an updated end state of the scene (Par. 61 of Bond: simulate interaction outcomes and output results for display; Par. 67: The integrator calculates the new motion state (position, orientation, velocity, acceleration, and other suitable physics engine parameters) for each object in the simulation at the end of the time step; Par. 68 discusses simulation including collision at each time step)
	Bond alone does not teach the simulation as involving the end state as claimed. 
West discloses: 
Receiving manipulation input indicating an end state; (Fig. 5 and Par. 36 of West: object manipulations performed by user on pose objects of animation character 502, with four poses at animation times, e.g. 506C; Par. 37: user manipulates position of arm 516 to updated position 514C)
Identifying a target transform of an object in the scene, wherein the target(Fig. 5 and Par. 37 of West: updated position 514C; Par. 44: propagate transition modifications into the past – “initial state” can be interpreted as any previous state in the past)
Perform a simulation based on the target transform to obtain an updated transform of the object that is different from the target transform; (Par. 40 of West: after user moves arm associated with pose of object, animation module smooths positions of arm in frames before animation 506C; Par. 42: transition modifications are  modifications to neighboring frames to smooth transitions of the arm 516; Par. 43: animation module propagates transition modifications into the past; Fig. 5 and Par. 44: propagate transition modifications into the past by moving arm 516 at times 506A and 506B)
Applying the updated transform to the object to cause a change to the scene (Par. 40 of West: after user moves arm associated with pose of object, animation module smooths positions of arm in frames before animation 506C)
Both Bond and West are directed to user interfaces for providing 3D animation simulation of object data.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for simulating the interaction between objects using a physics engine using simulated constraints and reactions as provided by Bond, using the technique for allowing user input for an end-state of simulated animation as provided by West, using known electronic interfacing and programming techniques.  The modification results in an improved user interface for simulation of 3D animated objects by providing more user control over the generated effects to better tailor the results to user preferences, and allow more variety of simulated objects based on real-world physics at different points in time.  
Bowling discloses: 
Computing one or more initial simulation parameters based on the target rigid transform, wherein the one or more initial simulation parameters include a force parameter based on the target rigid transform; (Par. 125 of Bowling: virtual simulation carried out on virtual rigid body model of tool so forces and torque can be applied to the virtual rigid body in the virtual simulation;  Par. 133: The control system 60 employs virtual constraints that are defined to yield the virtual attractive forces and torques employed in the virtual simulation that attracts the tool 20 to the target state, where “virtual constraints are restrictions on the motion of rigid bodies that are considered by the control system 60, along with other motion-related information, to determine how to command the manipulator 14 to move the tool 20”; Par. 134: the control system 60 operates to calculate the constraint force F-c that satisfies, or attempts to satisfy, the guide constraints (and other virtual constraints, if used)
Performing a physical simulation based on the one or more initial simulation parameters including the force parameter to obtain an updated rigid transform of the object that is different from the target rigid transform (Paras. 158-159 of Bowling: virtual forward dynamics algorithm, where the virtual rigid body is in an initial pose (initial state) and has an initial velocity at commencement of each iteration of the virtual simulation (e.g., at each time step/interval dt) – in other words, each step results in an updated rigid transform, with multiple steps prior to a final target pose)
wherein the physics simulation comprises a plurality of simulation steps performed based on a set of motion constraints corresponding to the scene in the static 3D modeling application, and wherein the updated rigid transform is based on a final step of the plurality of simulation steps; and; (Par. 129 of Bowling; virtual attractive forces and torques applied to virtual simulation are adapted to attract the tool 20 toward the target state; Par. 130: “the target state may comprise a target position, target orientation, or both, defined in a target coordinate system TF (also referred to as a target frame TF)” including x, y z position and orientation)
Applying the updated rigid transform to the object to cause a change from the initial state of the scene to an updated end state of the scene different from the indicated end state, wherein the updated rigid transform is applied in the static 3D modeling application (Par. 158 of Bowling: The control system 60 inputs the virtual forces and/or torques (e.g., the total force FT) into the virtual simulator 88 and these virtual forces and/or torques are applied to the virtual rigid body at the center of mass (e.g., the CG) in the virtual simulation 88 when the virtual rigid body is in the initial pose with the initial velocity. The virtual rigid body is moved to a final pose having a different state (i.e., position and/or orientation) and with a final velocity within Cartesian space in response to the control system 60 satisfying the inputted virtual forces and/or torques)
Bond, West and Bowling are directed to user interfaces for providing 3D animation simulation of object data.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for simulating the interaction between objects using a physics engine using simulated constraints and reactions as provided by Bond, utilizing the technique for allowing user input for an end-state of simulated animation as provided by West, by further including the targeted simulation calculations as provided by Bowling, using known electronic interfacing and programming techniques.  The modification results in an improved virtual simulation by incorporating additional constraints and targeted values to provide more realistic virtual representation of an object while also allowing more user control over the simulation to better understand how different forces and constraints can be applied for a desired effect.  The modification also merely combines known techniques for physical simulation of objects to an existing simulation system, yielding predictable results of modeling physical effects on objects. 
Regarding claim 3, Bond further discloses: 
Identifying a set of simulation parameters for each of the plurality of simulation steps, wherein the simulation steps are performed based on a corresponding set of simulation parameters (Par. 61 of Bond: physics engine used for multiple steps; Par. 67: calculates the new motion state (position, orientation, velocity, acceleration, and other suitable physics engine parameters) for each object in the simulation at the end of the time step)
Regarding claim 5, Bond further discloses: 
Identifying a first set of simulation parameters based on the target rigid transform (Par. 8 of Bond: solve for the motion of the objects using all the forces acting on the objects, where forces occur as a result of input from user, and once some or all of the forces are determined, the simulation can be advanced by a time step of a predetermined size and the new state of the objects (position, orientation, velocity, acceleration etc.) calculated for this time in the future, used to update the display of the corresponding representations of the objects)
Performing a first simulation step of the plurality of simulation steps based on the first set of simulation parameters (Par. 17 of Bond: simulating object interactions, including calculating a motion state for a plurality of objects at a first time, including a collision; Par. 95: determining object interactions and forces, followed by collision detection); 
Determining that an output of the first simulation step is valid; (Par. 17 of Bond: determining that a collision is valid)
Identifying a second set of simulation parameters based on the manipulation input, the output of the first simulation step, and the determination that the output of the first simulation step is valid; and (Par. 17 of Bond: generating times of impact (TOIs) in response to determining that the collision is valid, using collision determination is based on calculating motion state for objects)
Performing a second simulation step based on the second set of simulation parameters (Par. 17 of Bond: simulating object collisions using set of valid TOI events; Note that Par. 95 discloses determining object interactions and forces, followed by collision detection – which Par. 17 discusses using for generating TOIs and performing simulation using the valid set of TOIs)
Regarding claim 9, Bond discloses: 
Generating a still image of the scene based on the applied change (Par. 60 of Bond: Each simulation and display operation occurs during a time step otherwise described herein as a frame; Par. 61: While the engine is running, during a given frame, the physics engine steps forward in time and simulates any interaction outcomes during the next time step and then output the results for display – examiner notes that a single frame is a “still image”)
Regarding claim 11, Bond further discloses: 
Wherein the scene incudes a plurality of objects, the physics simulation is based on the plurality of objects, and the change to the scene includes adjusting a position or an orientation of each of the plurality of objects (Par. 8 of Bond: forces occur as a result of input from user, and once some or all of the forces are determined, the simulation can be advanced by a time step of a predetermined size and the new state of the objects (position, orientation, velocity, acceleration etc.) calculated for this time in the future, used to update the display of the corresponding representations of the objects; Par. 59: designers can create a virtual 3D physical world, create physical objects within the world, assign physical properties to those objects, and continuously step the world forward in time to examine the results of the simulation step; Par. 69: calculate all collision information between all bodies in a scene; Par. 88: Each physical object in the simulation has a collision variable, which in turn has a shape variable that defines the object's shape for collision detection purposes; Par. 95: any changes in velocity due to object interactions or other forces are determined, and dispatcher determines how the interaction between the pair of objects will be simulated; Also 180: N interacting bodies)
Regarding claim 14, Bond discloses: 
A method for three-dimensional (3D) modeling, comprising: (Abstract of Bond: method and apparatus for complex physical interactions and collisions; Par. 59: designers can create virtual 3D physical world and examine results of simulation)
Receiving manipulation input indicating an (Par. 8 of Bond: forces occur as a result of input from user; Par. 59: designers can create virtual 3D physical world, create physical objects within the world, assign physical properties to those objects and examine results of simulation; Par. 85: physics engine processes rigid bodies about to fall onto a static landscape; Par. 94: user constraints include user defined system constraints such as ragdoll joints and hinges; Par. 147 also discusses static world elements using triangular mesh)
Identifying a target rigid transform of an object in the scene,(Par. 10 of Bond: a continuous physics approach offers a high-quality rigid body simulation, achieved by considering those events that may occur between two time steps; Paras. 62-63: simulation involves two rigid bodies, where solver utilizes constraints to restrict freedom of movement of objects; Fig. 2 and Paras. 78-79: simulation islands containing a plurality of objects, used as stages of collision detection; Also Fig. 3C and Par. 111: rigid body at time t=1)
Computing one or more initial simulation parameters (Par. 57 of Bond: variables include forces; Par. 62: during simulation, solver processes constraints and generates contact points to resolve collision;  Par. 62: objects are rigid bodies; Par. 64: constraints and physical properties obtained for simulating friction and velocities of objects;  Par. 65: solver processes forces and constraints applied to relevant objects just prior to constraint solving – i.e. the processed forces as applied to the objects are “initial simulation parameters”)
Identifying a set of motion constraints; (Par. 57 of Bond: A physics engine uses equations incorporating variables such as mass, position information, velocity, forces, engine constraints and others in performing the simulation; Par. 62: solver carries out physics-relevant calculations, processing constraints arising from contact manifold information, such as contact points; Paras. 63-64: constraints are restrictions on freedom of movement, removing certain degrees of freedom of one body relative to another, where contact between bodies is treated as a constraint)
Performing a plurality of simulation steps based on the initial simulation parameters including the force parameter m to obtain an updated rigid transform of the object that is different from the target rigid transform and the motion constraints corresponding to the scene, wherein each of the plurality of simulation steps is performed based on different set of simulation parameters; and (Par. 8 of Bond: forces occur as a result of input from user, and once some or all of the forces are determined, the simulation can be advanced by a time step of a predetermined size and the new state of the objects (position, orientation, velocity, acceleration etc.) calculated for this time in the future, used to update the display of the corresponding representations of the objects; Par. 57: physics engine responds to user input using engine constraints; Par. 61: physics engine used for multiple steps; Paras. 62-64: constraints including contact and collisions, including restricting movement of a plurality of bodies based on connection or contact between bodies; Par. 67: calculate new motion state, e.g. position, orientation, velocity and acceleration, for each object in simulate at end of time step; Par. 71: two related steps occurring in parallel in process of collision detection; Par. 95: a solver is used to process all constraints Step 1c, and as a result, as shown in FIG. 1B any changes in velocity due to object interactions or other forces are determined; Also Fig. 3C and Par. 111 discloses rigid body as simulated across time)
Applying the updated rigid transform of the object to cause a change to the scene in the static 3D modeling application based on a result of the plurality of simulation steps (Par. 61 of Bond: simulate interaction outcomes and output results for display; Par. 67: The integrator calculates the new motion state (position, orientation, velocity, acceleration, and other suitable physics engine parameters) for each object in the simulation at the end of the time step; Par. 71: two related steps occurring in parallel in process of collision detection)
West discloses: 
Receiving manipulation input indicating an end state; (Fig. 5 and Par. 36 of West: object manipulations performed by user on pose objects of animation character 502, with four poses at animation times, e.g. 506C; Par. 37: user manipulates position of arm 516 to updated position 514C)
Identifying a target transform of an object in the scene, wherein the target transform represents a change from an initial state of the scene to the end state indicated by the manipulation input; (Fig. 5 and Par. 37 of West: updated position 514C; Par. 44: propagate transition modifications into the past – “initial state” can be interpreted as any previous state in the past))
Perform a plurality of simulation steps to obtain an updated transform of the object that is different from the target transform; (Par. 40 of West: after user moves arm associated with pose of object, animation module smooths positions of arm in frames before animation 506C, where there may be many frames between the two positions, each modified by a similar transition modification; Par. 42: transition modifications are  modifications to neighboring frames to smooth transitions of the arm 516; Par. 43: animation module propagates transition modifications into the past; Fig. 5 and Par. 44: propagate transition modifications into the past by moving arm 516 at times 506A and 506B)
Applying the updated transform to the object to cause a change to the scene (Par. 40 of West: after user moves arm associated with pose of object, animation module smooths positions of arm in frames before animation 506C)
Both Bond and West are directed to user interfaces for providing 3D animation simulation of object data.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for simulating the interaction between objects using a physics engine using simulated constraints and reactions as provided by Bond, using the technique for allowing user input for an end-state of simulated animation as provided by West, using known electronic interfacing and programming techniques.  The modification results in an improved user interface for simulation of 3D animated objects by providing more user control over the generated effects to better tailor the results to user preferences, and allow more variety of simulated objects based on real-world physics at different points in time.  
Bowling discloses: 
Computing one or more initial simulation parameters based on the target rigid transform, wherein the one or more initial simulation parameters include a force parameter based on the target rigid transform; (Par. 125 of Bowling: virtual simulation carried out on virtual rigid body model of tool so forces and torque can be applied to the virtual rigid body in the virtual simulation;  Par. 133: The control system 60 employs virtual constraints that are defined to yield the virtual attractive forces and torques employed in the virtual simulation that attracts the tool 20 to the target state, where “virtual constraints are restrictions on the motion of rigid bodies that are considered by the control system 60, along with other motion-related information, to determine how to command the manipulator 14 to move the tool 20”; Par. 134: the control system 60 operates to calculate the constraint force F-c that satisfies, or attempts to satisfy, the guide constraints (and other virtual constraints, if used)
Performing a plurality of simulation steps based on the initial simulation parameters including the force parameter to obtain an updated rigid transform of the object that is different from the target rigid transform and the motion constraints corresponding to the scene (Paras. 158-159 of Bowling: virtual forward dynamics algorithm, where the virtual rigid body is in an initial pose (initial state) and has an initial velocity at commencement of each iteration of the virtual simulation (e.g., at each time step/interval dt) – in other words, each step results in an updated rigid transform, with multiple steps prior to a final target pose)
wherein the each of the plurality of simulation steps is performed based on a different set of simulation parameters, and wherein the updated rigid transform is based on a final step of the plurality of simulation steps; and; (Par. 129 of Bowling; virtual attractive forces and torques applied to virtual simulation are adapted to attract the tool 20 toward the target state; Par. 130: “the target state may comprise a target position, target orientation, or both, defined in a target coordinate system TF (also referred to as a target frame TF)” including x, y z position and orientation)
Applying the updated rigid transform to the object to cause a change from the initial state of the scene to an updated end state of the scene different from the indicated end state, wherein the updated rigid transform is applied in the static 3D modeling application based on a result of the plurality of simulation steps (Par. 158 of Bowling: The control system 60 inputs the virtual forces and/or torques (e.g., the total force FT) into the virtual simulator 88 and these virtual forces and/or torques are applied to the virtual rigid body at the center of mass (e.g., the CG) in the virtual simulation 88 when the virtual rigid body is in the initial pose with the initial velocity. The virtual rigid body is moved to a final pose having a different state (i.e., position and/or orientation) and with a final velocity within Cartesian space in response to the control system 60 satisfying the inputted virtual forces and/or torques)
Bond, West and Bowling are directed to user interfaces for providing 3D animation simulation of object data.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for simulating the interaction between objects using a physics engine using simulated constraints and reactions as provided by Bond, utilizing the technique for allowing user input for an end-state of simulated animation as provided by West, by further including the targeted simulation calculations as provided by Bowling, using known electronic interfacing and programming techniques.  The modification results in an improved virtual simulation by incorporating additional constraints and targeted values to provide more realistic virtual representation of an object while also allowing more user control over the simulation to better understand how different forces and constraints can be applied for a desired effect.  The modification also merely combines known techniques for physical simulation of objects to an existing simulation system, yielding predictable results of modeling physical effects on objects. 
Regarding claim 15, Bond further discloses: 
Receiving input from a user specifying one or more of the motion constraints, wherein a physics simulation is performed based on the received input (Par. 8 of Bond: forces occur as a result of input from user, and once some or all of the forces are determined, the simulation can be advanced by a time step of a predetermined size and the new state of the objects (position, orientation, velocity, acceleration etc.) calculated for this time in the future, used to update the display of the corresponding representations of the objects; Par. 57: physics engine responds to user input using engine constraints; Par. 61: physics engine used for multiple steps; Paras. 62-64: constraints including contact and collisions, including restricting movement of a plurality of bodies based on connection or contact between bodies; Par. 94: user constraints include user defined system constraints such as ragdoll joints and hinges; Par. 95: a solver is used to process all constraints Step 1c, and as a result, as shown in FIG. 1B any changes in velocity due to object interactions or other forces are determined)
Regarding claim 16, Bond further discloses: 
The motion constraints prevent different objects from occupying the same space (Par. 65 of Bond: contact constraints, used by the system to prevent objects interpenetrating; Also Par. 98: use set of contact points for pair of bodies as collision manifold to prevent objects from penetrating)
Regarding claim 17, Bond further discloses: 
The motion constraints prevent momentum from being transferred from one object to another object (Par. 147 of Bond: Fixed objects are used for static world elements, especially objects represented by a triangle mesh, where Keyframed objects are animated objects with infinite mass; Par. 148: interaction of fixed objects and keyframed objects may simply be ignored by the simulation)
Regarding claim 19, Bond discloses:
An apparatus for three-dimensional (3D) modeling, comprising: (Abstract of Bond: method and apparatus for complex physical interactions and collisions; Par. 59: designers can create virtual 3D physical world and examine results of simulation)
A 3D modelling application configured to represent a 3D scene; (Par. 59 of Bond: designers can create virtual 3D physical world and examine results of simulation; Par. 61: application 7)
A physics engine configured to perform a physics simulation on the 3D scene based on a manipulation input indicating an different from a target rigid transform of an object in 3D space, wherein the physics simulation comprises a plurality of simulation steps performed based on a set of motion constraints, and wherein the updated rigid transform is based on a final step of the plurality of simulation steps (Par. 8 of Bond: forces occur as a result of input from user and once some or all of the forces are determined, the simulation can be advanced by a time step of a predetermined size and the new state of the objects (position, orientation, velocity, acceleration etc.) calculated for this time in the future, used to update the display of the corresponding representations of the objects; Par. 59: designers can create virtual 3D physical world and examine results of simulation; Par. 61: application 7 includes physics engine; Paras. 62-63: simulation involves two rigid bodies, where solver utilizes constraints to restrict freedom of movement of objects; Par. 85: physics engine processes rigid bodies about to fall onto a static landscape; Par. 94: user constraints include user defined system constraints such as ragdoll joints and hinges; Par. 95: a solver is used to process all constraints Step 1c, and as a result, as shown in FIG. 1B any changes in velocity due to object interactions or other forces are determined; Par. 147 also discusses static world elements using triangular mesh); and
An interface component configured to identify the target rigid transform of the object in the 3D scene, (Par. 10 of Bond: a continuous physics approach offers a high-quality rigid body simulation, achieved by considering those events that may occur between two time steps; Par. 59: 3D; Paras. 62-63: simulation involves two rigid bodies, where solver utilizes constraints to restrict freedom of movement of objects; Fig. 2 and Paras. 78-79: simulation islands containing a plurality of objects, used as stages of collision detection; Also Fig. 3C and Par. 111: rigid body at time t=1) and to convert the manipulation input from the 3D modelling application into a set of parameters for performing the physics simulation (Par. 8 of Bond: forces occur as a result of input from user, and once some or all of the forces are determined, the simulation can be advanced by a time step of a predetermined size and the new state of the objects (position, orientation, velocity, acceleration etc.) calculated for this time in the future, used to update the display of the corresponding representations of the objects; Par. 62: simulation uses a solver to carry out physics-relevant calculations; Par. 64: the solver portion of the engine is responsible for taking as input the set of constraints acting on bodies in simulation; Par. 65: solver processes the forces and constraints applied to the relevant objects within the world environment, where any forces and torques specified by a designer are applied to the objects during this stage of the time step, just prior to constraint solving, enabling the constraint solving process to properly take user forces properly into account, and any constraints in the scene are also processed; Par. 95: a solver is used to process all constraints Step 1c, and as a result, as shown in FIG. 1B any changes in velocity due to object interactions or other forces are determined)
West discloses: 
manipulation input indicating a desired end state from the 3D modelling application to obtain an updated transform of an object tin the 3D scene; (Fig. 5 and Par. 36 of West: object manipulations performed by user on pose objects of animation character 502, with four poses at animation times, e.g. 506C; Par. 37: user manipulates position of arm 516 to updated position 514C; Par. 40: after user moves arm associated with pose of object, animation module smooths positions of arm in frames before animation 506C; Par. 42: transition modifications are  modifications to neighboring frames to smooth transitions of the arm 516; Par. 43: animation module propagates transition modifications into the past; Fig. 5 and Par. 44: propagate transition modifications into the past by moving arm 516 at times 506A and 506B)
Identify a target transform of an object in the scene, wherein the target transform represents a change from an initial state of the scene to the end state indicated by the manipulation input; (Fig. 5 and Par. 37 of West: updated position 514C; Par. 44: propagate transition modifications into the past – “initial state” can be interpreted as any previous state in the past) and to convert the manipulation input for performing the simulation (Par. 40 of West: after user moves arm associated with pose of object, animation module smooths positions of arm in frames before animation 506C)
Both Bond and West are directed to user interfaces for providing 3D animation simulation of object data.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for simulating the interaction between objects using a physics engine using simulated constraints and reactions as provided by Bond, using the technique for allowing user input for an end-state of simulated animation as provided by West, using known electronic interfacing and programming techniques.  The modification results in an improved user interface for simulation of 3D animated objects by providing more user control over the generated effects to better tailor the results to user preferences, and allow more variety of simulated objects based on real-world physics at different points in time.  
Bowling discloses: 
Performing a physics simulation on the 3D scene to obtain an updated rigid transform of an object in the 3D scene different from the target rigid transform (Paras. 158-159 of Bowling: virtual forward dynamics algorithm, where the virtual rigid body is in an initial pose (initial state) and has an initial velocity at commencement of each iteration of the virtual simulation (e.g., at each time step/interval dt) – in other words, each step results in an updated rigid transform, with multiple steps prior to a final target pose)
wherein the physics simulation comprises a plurality of simulation steps performed based on a set of motion constraints, and wherein the updated rigid transform is based on a final step of the plurality of simulation steps; and; (Par. 129 of Bowling; virtual attractive forces and torques applied to virtual simulation are adapted to attract the tool 20 toward the target state; Par. 130: “the target state may comprise a target position, target orientation, or both, defined in a target coordinate system TF (also referred to as a target frame TF)” including x, y z position and orientation)
identify the target rigid transform of the object in the 3D scene, wherein the target rigid transform represents a change from an initial state of the scene to the end state indicated by the manipulation input and to convert the manipulation input from the 3D modelling application into a set of parameters for performing the physics simulation;  (Par. 158 of Bowling: The control system 60 inputs the virtual forces and/or torques (e.g., the total force FT) into the virtual simulator 88 and these virtual forces and/or torques are applied to the virtual rigid body at the center of mass (e.g., the CG) in the virtual simulation 88 when the virtual rigid body is in the initial pose with the initial velocity. The virtual rigid body is moved to a final pose having a different state (i.e., position and/or orientation) and with a final velocity within Cartesian space in response to the control system 60 satisfying the inputted virtual forces and/or torques)
Bond, West and Bowling are directed to user interfaces for providing 3D animation simulation of object data.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for simulating the interaction between objects using a physics engine using simulated constraints and reactions as provided by Bond, utilizing the technique for allowing user input for an end-state of simulated animation as provided by West, by further including the targeted simulation calculations as provided by Bowling, using known electronic interfacing and programming techniques.  The modification results in an improved virtual simulation by incorporating additional constraints and targeted values to provide more realistic virtual representation of an object while also allowing more user control over the simulation to better understand how different forces and constraints can be applied for a desired effect.  The modification also merely combines known techniques for physical simulation of objects to an existing simulation system, yielding predictable results of modeling physical effects on objects. 
Regarding claim 20, Bond further discloses:
The interface component is further configured to convert an output of the physics simulation into a change command within the 3D modelling application (Par. 65: solver processes the forces and constraints applied to the relevant objects within the world environment, where any forces and torques specified by a designer are applied to the objects during this stage of the time step, just prior to constraint solving, enabling the constraint solving process to properly take user forces properly into account, and any constraints in the scene are also processed; Par. 66: calculate necessary changes to reduce error in simulation, where errors in satisfying constraints can be counteracted by moving objects to a new position;  Par. 95: a solver is used to process all constraints Step 1c, and as a result, as shown in FIG. 1B any changes in velocity due to object interactions or other forces are determined)

Claims 2, 4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond et al. (US 2006/0149516 A1) in view of West (US 2017/0091977 A1) and Bowling et al. (US 2022/0233251 A1) in further view of Qureshi et al. (US 8,000,947 B1). 
Regarding claim 2, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 2, Qureshi discloses:
Identifying a threshold number of simulation steps and a target condition (Col. 7, line 53 to Col. 8, line 11 of Qureshi: number of iterations of testing all stiff-spring constraints may be configurable for each simulation, and if no violations of constraints, determining resting state of net has been reached);
Performing the plurality of simulation steps (Fig. 19 and Col. 7, line 53 to Col. 8, line 11 of Qureshi: determine if another iteration is required or not – Step 1960 – and terminating when no more iterations are required);
Determining that the threshold number of simulation steps has been met, or that the target condition has been met (Fig. 19 and Col. 7, line 53 to Col. 8, line 11 of Qureshi: step 1960, determining if another iteration is to be performed based on configured number of iterations for each simulation); and
Terminating the physics simulation based on the determination (Fig. 19 and Col. 7, line 53 to Col. 8, line 11 of Qureshi: if no more iterations, determine net resting state has been reached – Fig. 19 shows ending process)
Both Bond and Qureshi are directed to simulating interactions between virtual objects.  It would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for simulating the interaction between objects using a physics engine using simulated constraints and reactions as provided by Bond, using the technique for allowing user input for an end-state of simulated animation as provided by West and including the targeted simulation calculations as provided by Bowling, with the use of the configurable iteration of testing forces for displacement of objects in the simulation as provided by Qureshi, using known electronic interfacing and programming techniques.  The modification results in an improved virtual simulation of object interaction by incorporating an additional types of forces to allow more variety of simulated objects based on real-world physics, while also ensuring more accurate movement and simulation of objects for display (see e.g. Col. 7, lines 61-67 of Qureshi discussing number of iterations set to provide better visual results of simulation). 
Regarding claim 4, the limitations included from claim 3 are rejected based on the same rationale as claim 3 set forth above and incorporated herein.  Further regarding claim 4, Bond further discloses: 
The set of simulation parameters includes a target location (Par. 67 of Bond: position and orientation for each object).
Bond does not explicitly teach use of spring force. 
Qureshi discloses: 
The set of simulation parameters includes a target location and a spring force (Col. 2, lines 3-8 of Qureshi: particles constrained by stiff-spring constraints; Col. 5, lines 15-23: internal forces include stiff-spring constraints, controlling behavior of net; Col. 6, lines 19-33: the stiff-spring constraints enable net 300 to flex and distort like the fabric of a real net in response to a collision with a game object or character and pull the net back into the a pre-collision position after the collision)
Both Bond and Qureshi are directed to simulating interactions between virtual objects.  It would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for simulating the interaction between objects using a physics engine using simulated constraints and reactions as provided by Bond, using the technique for allowing user input for an end-state of simulated animation as provided by West and including the targeted simulation calculations as provided by Bowling, with the use of the additional interaction simulated constraint of spring forces as provided by Qureshi, using known electronic interfacing and programming techniques.  The modification results in an improved virtual simulation of object interaction by incorporating an additional force to more accurately simulate physical interactions between objects and allowing for additional types of displayed interactions.  Moreover, the modification uses a known technique for calculating real-world forces within a virtual environment to improve a similar system for simulating real-world like interactions within a virtual environment in the same way, namely adding an additional calculation of interactivity representing spring-like real-world behavior within a physics simulation. 
Regarding claim 7, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 5, Bond further discloses:
Identifying a first set of simulation parameters based on the manipulation input (Par. 8 of Bond: forces occur as a result of input from user, and once some or all of the forces are determined, the simulation can be advanced by a time step of a predetermined size and the new state of the objects (position, orientation, velocity, acceleration etc.) calculated for this time in the future, used to update the display of the corresponding representations of the objects; Also Par. 59: designers can create virtual 3D physical world and examine results of simulation; Par. 85: physics engine processes rigid bodies about to fall onto a static landscape; Par. 94: user constraints include user defined system constraints such as ragdoll joints and hinges; Par. 147 also discusses static world elements using triangular mesh)
Qureshi discloses: 
Identifying a first set of simulation parameters based on the manipulation (Fig. 19 and Col. 7, lines 4-23 of Qureshi: portion of particles comprising a net ware displayed in response to applying one or more external forces to the particles comprising the net, where stiff-spring constraint is selected, constraining the motion of two adjacent particles); 
Performing a first simulation step of the plurality of simulation steps based on the first set of simulation parameters (Col. 6, line 55 to Col. 7, line 3 of Qureshi: plurality of update steps performed, where for each update step, each spring constraint is tested for violation; Fig. 19 and Col. 7, lines 24-28: applying external forces to particles of net in step 1910); 
Determining that an output of the first simulation step is invalid; (Col. 6, line 55 to Col. 7, line 3 of Qureshi: for each update step, each of the spring constraints comprising the net is tested for violation of the spring constraint, and if one of the constrained particles is displaced and distance varies for predetermined distance, a violation occurs, and particles constrained by the spring constraint are repositioned to resolve the violation)
Refining the output of the first simulation step based on the determination that the output of the first simulation step is invalid (Col. 6, line 55 to Col. 7, line 3 of Qureshi: for each update step, each of the spring constraints comprising the net is tested for violation of the spring constraint, and if one of the constrained particles is displaced and distance varies for predetermined distance, a violation occurs, and particles constrained by the spring constraint are repositioned to resolve the violation; Col. 8, lines 12-38: repositioning particles of net based on detected violation)
Both Bond and Qureshi are directed to simulating interactions between virtual objects.  It would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for simulating the interaction between objects using a physics engine using simulated constraints and reactions as provided by Bond, using the technique for allowing user input for an end-state of simulated animation as provided by West and including the targeted simulation calculations as provided by Bowling, with the use of the additional determination of violations of constraints for adjusting a simulation result as provided by Qureshi, using known electronic interfacing and programming techniques.  The modification results in an improved virtual simulation of object interaction by incorporating additional computations between objects to ensure resulting adjustments to virtual objects more accurately simulate physical interactions between objects and allowing for additional types of displayed interactions.  Moreover, the modification uses a known technique for calculating real-world forces within a virtual environment to improve a similar system for simulating real-world like interactions within a virtual environment in the same way, namely adding an additional data check to ensure simulation modeling follows more realistic modeling results.
Regarding claim 8, Bond modified by West and Qureshi further discloses: 
Performing a constraint minimization computation on the output of the first simulation step, wherein the determination that the output of the first simulation step is invalid is based on the constraint minimization computation (Col. 6, line 55 to Col. 7, line 3 of Qureshi: for each update step, each of the spring constraints comprising the net is tested for violation of the spring constraint, and if one of the constrained particles is displaced and distance varies for predetermined distance, a violation occurs, and particles constrained by the spring constraint are repositioned to resolve the violation; Col. 8, lines 12-38: repositioning particles of net based on detected violation, where the determination of violation is based on distance being too large between particles – i.e. minimization calculation for displacement between particles)
Both Bond and Qureshi are directed to simulating interactions between virtual objects.  It would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for simulating the interaction between objects using a physics engine using simulated constraints and reactions as provided by Bond, using the technique for allowing user input for an end-state of simulated animation as provided by West and including the targeted simulation calculations as provided by Bowling, with the use of the additional determination of violations of constraints for adjusting a simulation result as provided by Qureshi, using known electronic interfacing and programming techniques.  The modification results in an improved virtual simulation of object interaction by incorporating additional computations between objects to ensure resulting adjustments to virtual objects more accurately simulate physical interactions between objects and allowing for additional types of displayed interactions.  Moreover, the modification uses a known technique for calculating real-world forces within a virtual environment to improve a similar system for simulating real-world like interactions within a virtual environment in the same way, namely adding an additional data check to ensure simulation modeling follows more realistic modeling results.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond et al. (US 2006/0149516 A1) in view of West (US 2017/0091977 A1) and Bowling et al. (US 2022/0233251 A1) in further view of Mitrovic et al. (US 2021/0089628 A1). 
Regarding claim 6, the limitations included from claim 5 are rejected based on the same rationale as claim 5 set forth above and incorporated herein.  Further regarding claim 6, Bond further discloses: 
Performing a computation on the output of the first simulation step, wherein the determination of the output of the first simulation step is valid based on the computation (Par. 17 of Bond: simulating object interactions, including calculating a motion state for a plurality of objects at a first time, including a collision and determining that the collision is valid; Par. 95: determining object interactions and forces, followed by collision detection)
Bond does not explicitly disclose the computation, e.g. for collision determination, is a constraint minimization computation. 
Mitrovic discloses:
Performing a constraint minimization computation (Par. 45 of Mitrovic: physics engine 26 of the computer device 10 according to the present embodiment implements a minimizing function 72 for friction solving; Paras. 47-48: perform friction solving for the contact points between the pair 52 of bodies, and apply a friction force or impulse based on the calculated friction velocities 74 for that colliding pair 52 of bodies, and update positions and velocities of bodies in updating phase; Par. 82: For that one or more colliding pairs of bodies, the physics engine is configured to determine intermediate solver velocities for that colliding pair of bodies based on the accumulated results of constraint solving, calculate friction velocities for that colliding pair of bodies based on the stored initial velocities and the intermediate solver velocities for that colliding pair of bodies using a minimization function)
The modification of the technique for determining validity of collisions based on determined physical characteristics of the interacting objects as provided by Bond with the technique for determining physical characteristics of the interacting objects using the constraint minimization calculation of Mitrovic teaches performing a constraint minimization computation on the output of the first simulation step, wherein the determination of the output of the first simulation step is valid based on the constraint minimization computation as claimed. 
Both Bond and Mitrovic are directed to simulating interactions between virtual objects.  It would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for simulating the interaction between objects using a physics engine using simulated constraints and reactions as provided by Bond, using the technique for allowing user input for an end-state of simulated animation as provided by West and including the targeted simulation calculations as provided by Bowling, with the use of the additional calculations for obtaining values for collisions between objects for simulation as provided by Mitrovic, using known electronic interfacing and programming techniques.  The modification results in an improved virtual simulation of object interaction by incorporating additional computations between objects to ensure more accurate simulation of physical interactions between objects.  Moreover, the modification merely substitutes one known technique of collision parameter calculation for collision detection for another known technique, yielding predictable results of using known physics based calculations for simulating interactions between virtual objects.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond et al. (US 2006/0149516 A1) in view of West (US 2017/0091977 A1) and Bowling et al. (US 2022/0233251 A1) in further view of Berriman et al. (US 2014/0078144 A1). 
Regarding claim 10, the limitations included from claim 1 are rejected based on the rejection of claim 1 set forth above and incorporated herein.  Further regarding claim 10, Berriman discloses: 
Receiving user mode selection input selecting a simulation mode from a set of modes including the simulation mode and a direct manipulation mode, wherein the physics simulation is performed based on the selecting the simulation mode and the direct manipulation mode does not utilize the physics simulation (Par. 36 of Berriman: user input interface module 220 receives user input from client input device indicating selection of an edit mode for an avatar, where the user clicks on menu bar with game interface to select the edit mode; Par. 44: user exits edit mode, where edit user interface is closed and user returns to game – examiner notes this indicates separation between physics simulation of game mode, which is a simulation mode, and the direct manipulation mode in the edit mode; Fig. 5 and Par. 65: when user selects edit mode from menu, display interface 500 for edit mode; Fig. 8 and Par. 68: user selects element 806 to return to game with updated avatar)
It would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for simulating the interaction between objects using a physics engine using simulated constraints and reactions as provided by Bond, using the technique for allowing user input for an end-state of simulated animation as provided by West and including the targeted simulation calculations as provided by Bowling, utilizing the technique for providing a user interface for changing modes as provided by Berriman, using known electronic interfacing and programming techniques.  The modification results in an improved simulation system by providing easier to user controls for allowing a user to better understand the function of the application, namely providing easier control over the application functions to the user while better displaying indicators as to whether application is in an edit mode or simulation mode. 

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond et al. (US 2006/0149516 A1) in view of West (US 2017/0091977 A1) and in further view of Tabletop Simulator (Berserk Games, “Tabletop Simulator Tutorials Part 2 – Advanced Controls (2017)”, published at YouTube as of Aug. 23, 2017 at https://www.youtube.com/watch?v=n5JfRMava7w and archived at Archive.org as of at least July 31, 2019). 
Regarding claim 12, the limitations included from claim 1 are rejected based on the same rationale for claim 1 set forth above and incorporated herein.  Further regarding claim 12, Tabletop Simulator discloses:
The manipulation input comprises a direct manipulation command for the static 3D modeling application that is independent of the physics simulation (Video Time 5:00 to 5:10 of Tabletop Simulator shows user selecting and moving objects based on tracked user cursor, rather than the physics simulation – i.e. how objects fall, tumble, roll, etc. when user no longer uses cursor to manipulate objects; Also Video Time 5:28-5:35 alternatively note option to turn physics to locked where Audio states: “objects can no longer be thrown forward or clumped together”

    PNG
    media_image1.png
    573
    1027
    media_image1.png
    Greyscale
)
Both Bond and Tabletop Simulator are directed to simulating interactions between virtual objects.  It would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for simulating the interaction between objects using a physics engine using simulated constraints and reactions as provided by Bond, using the technique for allowing user input for an end-state of simulated animation as provided by West and including the targeted simulation calculations as provided by Bowling, and further using the technique of providing user controls for manipulating objects in different modes as provided by Tabletop Simulator, using known electronic interfacing and programming techniques.  The modification results in an improved interface by providing more intuitive controls over displayed objects, allowing easier manipulation and better feedback to a user, while allowing for manipulation without simulating physics for easer adjustment and rearrangement of pieces by the user, and allowing user more capabilities for arranging virtual objects based on preference.  
Regarding claim 13, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 13, Tabletop Simulator discloses: 
Capturing one or more motion inputs from an input device, wherein the manipulation input includes the one or more motion inputs (Video Time 5:00 to 5:10 of Tabletop Simulator shows user selecting and throwing virtual items based on cursor throw movement, where objects are shown tracking the path of the cursor movement and audio states:  “Objects can be thrown and knocked down”:

    PNG
    media_image2.png
    573
    1021
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    576
    1024
    media_image3.png
    Greyscale

)
Both Bond and Tabletop Simulator are directed to simulating interactions between virtual objects.  It would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for simulating the interaction between objects using a physics engine using simulated constraints and reactions as provided by Bond, using the technique for allowing user input for an end-state of simulated animation as provided by West and including the targeted simulation calculations as provided by Bowling, and further using the technique of providing user controls for manipulating objects as provided by Tabletop Simulator, using known electronic interfacing and programming techniques.  The modification results in an improved interface by providing more intuitive controls over displayed objects, allowing easier manipulation and better feedback to a user.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond et al. (US 2006/0149516 A1) in view of West (US 2017/0091977 A1) and Bowling et al. (US 2022/0233251 A1) in further view of Rijlaarsdam (D.J. Rijlaarsdam, “Modelling damping in linear dynamic systems”, Final Bachelor Project, DCT 2005.39, 21st April 2005, Technische Universiteit Eindhoven). 
Regarding claim 18, the limitations included from claim 14 are rejected based on the same rationale as claim 14 set forth above and incorporated herein.  Further regarding claim 18, Bond further discloses:
The motion constraints comprise a parameter that calculates a velocity of at least one object during each of the plurality of simulation steps (Paras. 7-8 of Bond: velocity simulation, where simulation can be advanced by a time step of a predetermined size and the new state of the objects; Par. 18: calculation to change velocity of objects at point of collision; Par. 66-67: solver calculates necessary changes in velocity in order to bring the objects to the correct positions, calculating new motion state for each object at end of time step
Bond does not explicitly disclose use of Rayleigh dampening.
	Rijlaarsdam discloses: 
The motion constraints comprise a Rayleigh dampening parameter that reduces a velocity of at least one object by over 90 percent during each of the plurality of simulation steps (Abstract on second unnumbered page of Rijlaarsdam, Paras. 1-2: Rayleigh damping for modeling, where Rayleigh damping is velocity dependent; Page 19, Paras. 1-2: Rayleigh damping, where 90 percent of all energy is dissipated after each time step)
Both Bond and Rijlaarsdam are directed to simulating interactions between virtual objects.  It would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for simulating the interaction between objects using a physics engine using simulated constraints and reactions as provided by Bond, using the technique for allowing user input for an end-state of simulated animation as provided by West and including the targeted simulation calculations as provided by Bowling, with the use of the additional calculations for simulating object motion using physical attributes as provided by Rijlaarsdam, using known electronic interfacing and programming techniques.  The modification results in an improved virtual simulation of object interaction by incorporating additional computations between objects to ensure more accurate simulation of physical interactions between objects.  Moreover, the modification merely substitutes one known technique of physics-based motion calculation for collision detection for another known technique, yielding predictable results of using known physics based calculations for simulating interactions between virtual objects.  
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616